 

 

USD" SDNY
DOc: VENT

ECTRONICA’ sr7 OT:
UNITED STATES DISTRICT COURT ELEC PeORs CALEY FILS
SOUTHERN DISTRICT OF NEW YORK DOC #

Dee eee eee eee eee eee x {J DATE FILED: MAN 2 J 2020

ROGER VALERA, on behalf of themselves and
FLSA Collective Plaintiffs, and MARCO
RODRIGUEZ, on behalf of themselves and FLSA
Collective Plaintiffs, : ORDER

awe

MeMREEROORENEE 5; ST Pie CEI

 

 

 

 

 

Plaintiffs, 19 Civ. 6392 (GBD)
-against-

CJ RESTAURANT COMPANY INC. and EUN
KYUNG KIM,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The parties in the above-mentioned FLSA consolidated actions have reached a settlement
and jointly move for an order approving the settlement. (ECF No. 17.) This Court, having
reviewed the terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake
House, Inc., 796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together
with the exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS
that:

1. The settlement payment to Plaintiffs in the amount of $7,000 is approved;

2. The payment of attorneys’ fees and costs to Plaintiffs’ attorneys in the amount of

 

$4,000 is approved; and

 

 
3. This action is dismissed with prejudice and without costs to any party, other than to the
extent set forth in the parties’ settlement agreement and herein approved.
Dated: New York, New York SO ORDERED.

January 21, 2020 .
Gig. L DIS:

GRORGE/B. DANIELS
United States District Judge

 

 
